Citation Nr: 1041479	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-06 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder.

2.  Entitlement to service connection for squamous cell carcinoma 
of the tonsil, to include as due to herbicide exposure.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from two rating actions.  Specifically, in a June 2006 
decision, the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, in pertinent part, denied service 
connection for squamous cell cancer of the tonsil.  Also, by a 
September 2006 rating decision, the RO granted service connection 
for PTSD and awarded a 30 percent evaluation for this disability, 
effective from November 15, 2005, the date of the Veteran's 
claim.  The Veteran perfected a timely appealed with respect to 
the 30 percent rating initially assigned to his PTSD.  

For the reasons set forth below, the issues of entitlement to 
service connection for squamous cell carcinoma of the tonsil, to 
include as due to herbicide exposure, and entitlement to a TDIU 
are addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The probative evidence of record shows the Veteran's PTSD is no 
more than moderate in nature with symptoms including reduced 
productivity and interference with his ability to interact 
effectively due to such symptoms as a depressed mood, arousal, 
sleep impairment, irritability, anxiety and panic, and problems 
with memory and concentration.


CONCLUSION OF LAW

The criteria for a 50 percent rating, but no higher, for PTSD are 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the increased rating issue adjudicated herein, VA 
has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it must notify the claimant of 
the information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, an August 
2006 letter was sent to the Veteran in accordance with the duty 
to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was needed 
to substantiate the issue; what information and evidence that VA 
will seek to provide and what information and evidence the 
Veteran was expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to provide 
VA with any evidence pertaining to this claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The Court has held that VCAA notice is not required under 
circumstances where a claim for service connection is granted, a 
rating and an effective date are assigned, and the claimant files 
an appeal as to the evaluation assigned to that grant.  See 
Dingess v. Nicholson, 19 Vet. App. at 491 (in which the Court 
held that, "[i]n cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled").  Rather, under 
those circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 
and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claim for an increased rating for his service 
connected PTSD essentially falls within this fact pattern.  Prior 
to the RO's September 2006 grant of service connection for PTSD, 
the Veteran was notified (by an August 2006 letter) of the 
evidence needed to establish that underlying issue.  After 
receiving notice of the award of service connection for this 
disability here at issue, the Veteran perfected a timely appeal 
with respect to the rating initially assigned to the grant.  
Clearly, no further section 5103(a) notice is required for this 
increased rating claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. 
§ 3.103, the record shows that the Veteran has been provided with 
various communications [including the notice of the June 2006 
statement of the case (SOC), and the subsequent supplemental 
statements of the case (SSOCs), including most recently in August 
2009] that contain notice of VA's rating criteria, his appellate 
rights, a summary of relevant evidence, citations to applicable 
law, and a discussion of the reasons for the decision made by the 
agency of original jurisdiction.  In short, the procedural 
requirements of the law have been satisfied.  No further due 
process development of notification of this increased rating 
claim is required.  

Moreover, the Board finds that VA's duty to assist the Veteran 
has been met.  Here, the Veteran's service treatment records, VA 
treatment records, and private treatment records have been 
obtained to the extent possible and associated with the claims 
file.  The Board notes specifically that the Veteran was afforded 
VA examinations in August 2006 and September 2008.  38 C.F.R. § 
3.159(c) (4).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As set forth in greater detail below, the Board finds 
that the VA examinations obtained in this case are adequate as 
they contain a description of the history of the disabilities at 
issue; document and consider the Veteran's complaints and 
symptoms; fully address the relevant rating criteria where 
appropriate; and provide a medical opinion where requested.  

Accordingly, the Board finds that VA has provided the Veteran 
with opportunity to submit evidence and arguments in support of 
his increased rating claim.  The Veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  

Increased Rating

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The Board finds that staged ratings are 
not appropriate in this case.

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

The regulations for mental disorders are found in 38 C.F.R. §§ 
4.125-4.130.  The Board notes that psychiatric disabilities 
evaluated under Diagnostic Code 9411 are rated according to the 
General Rating Formula for Mental Disorders.

The rating criteria provides a 30 percent rating for occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal, due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events). 

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  See 38 C.F.R. § 4.130, D.C. 9411.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  See 38 C.F.R. § 4.130, D.C. 9411.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, D.C. 9411.

The Board notes that the Global Assessment of Functioning (GAF) 
scale reflects the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  The Board notes that an examiner's classification of the 
level of psychiatric impairment, by a GAF score, is to be 
considered but is not determinative of the percentage rating to 
be assigned.  VAOPGCPREC 10-95.

A GAF score of 51 to 60 is defined as moderate symptoms, for 
example, a flat affect and circumstantial speech, or occasional 
panic attacks, or moderate difficulty in social, occupational, or 
school functioning, such as having few friends, and conflicts 
with peers or co-workers.  See DSM-IV at 46-47.

A GAF score of 41 to 50 signifies serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, occupational, 
or school functioning, for example having no friends and being 
unable to keep a job.  See DSM-IV at 46-47.

The Veteran contends that his symptoms of PTSD are more severe 
than the currently assigned 30 percent disability rating.  
Specifically, the Veteran reported trouble sleeping, anxiety, 
anger, depression, hyperactive response, panic attacks, flash 
backs, and trouble with concentration and memory.

In August 2006, the Veteran was afforded a VA examination for 
PTSD.  The Veteran reported a number of emotional  complaints 
including feelings of loneliness, a depressed mood and social 
isolation.  He denied suicidal or homicidal ideation, but 
complained of feelings of impatience, insomnia, a disturbed 
appetite, lack of sex drive and activity, persistent anxiety, 
chronic fatigue, loss of interest in being with others, and 
nightmares.  He denied psychotic symptomatology.  The examiner 
noted that the Veteran was appropriately groomed, oriented with 
fair to minimal insight, and intact operational judgment and 
problem-solving skills.  The Veteran reported managing his own 
finances and participating in activities of daily living, such as 
chores and daily routine.  Speech and mood were noted to be 
normal and the Veteran's affect was appropriate to the content of 
the discussion.  The examiner noted that industrial adaptability 
and capabilities seemed guarded to poor.  The diagnosis was PTSD 
with underlying depression and a GAF score of 60.

Lay statements submitted on the Veteran's behalf report 
observable symptoms of PTSD, to include hypervigilence, anxiety, 
paranoia, irritability, mood swings, and flashbacks.

In September 2008, the Veteran was afforded another VA 
examination for PTSD.  At that time, he reported struggling with 
symptoms of PTSD, including hypervigilance, intrusive memories, 
flashbacks, sleep/social impairment, and irritability.  The 
Veteran reported that these symptoms were chronic and, at times, 
severe, interfering with social and occupational functioning.  As 
a result of such symptoms, the Veteran indicated avoidance 
behaviors with minimal social interaction.  

On examination in September 2008, the examiner noted that the 
Veteran's general appearance was clean and neatly groomed, he was 
restless, with spontaneous and unremarkable speech, was 
cooperative with a mood that was anxious, agitated, depressed, 
and labile.  The examiner noted that he Veteran was easily 
distracted with a short attention span and was able to do serial 
7's, was intact to time, and had fair insight and average 
intelligence.  The examiner noted sleep impairment with 
nightmares and night sweats.  There was no evidence of suicidal 
or homicidal ideation or hallucinations of any kind.  The 
examiner noted evidence of isolation and mood swings with anger.  
The examiner noted poor impulse control and indicated that the 
Veteran's symptoms caused moderate interference with activities 
of daily living, with severe impairment of shopping and 
traveling.  The examiner noted severe impairment of short term 
memory with problems concentrating as well as persistent 
avoidance of stimuli to include efforts to avoid thoughts, 
feelings, or conversations associated with the trauma, efforts to 
avoid activities, places, or people that arouse recollections of 
the trauma, markedly diminished interest or participation in 
significant activities, feelings of detachment or estrangement 
from others,  and a restricted affect.  

The examiner determined that these symptoms were chronic and 
predicted that improvement of such symptoms was unlikely in the 
near future.  He diagnosed PTSD with a GAF score of 53.  The 
examiner stated that the Veteran's PTSD symptoms negatively 
impact his quality of life and resulted in minimal social 
contact.  He indicated that the Veteran's PTSD symptoms led to 
problems sustaining relationships and relating to others 
generally and socially.  He acknowledged that the Veteran's panic 
attacks occurred sometimes on a weekly basis.  The examiner also 
stated that, during periods of intense stress, the Veteran's 
symptoms may intensify.  The examiner found no total occupational 
or social impairment, but did find deficiencies in judgment, 
thinking, family relations, work, and mood.  He noted that the 
Veteran struggled with impulsivity and explosiveness, as well as 
racing thoughts, poor concentration and memory problems.  He also 
indicated reduced reliability and productivity due to PTSD 
symptoms.

Based on a review of the complete evidence of record, and 
resolving all doubt in the Veteran's favor, the Board finds that 
a rating of 50 percent, and no higher, for PTSD is warranted in 
this case.  The evidence shows moderate occupational and social 
impairment with reduced productivity and reliability due to PTSD 
symptoms which include irritability, depression, chronic sleep 
impairment, avoidance, arousal, frequent panic attacks, problems 
with memory and concentration, and disturbances in mood and 
motivation.  

However, a rating higher than 50 percent is not warranted.  The 
evidence previously discussed herein indicates that most, if not 
all, of the criteria necessary for a higher rating are not met.  
There is no evidence of suicidal ideation; obsessional rituals 
which interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression; delusions; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.  
Further, there is no evidence of total social or occupational 
impairment and generally moderate impairment of activities of 
daily living.  Although the evidence shows impaired judgment, 
impulse control, and a restricted affect, the Veteran's primary 
symptoms with respect to his service-connected PTSD as detailed 
in the law and regulations portion above, fit precisely into the 
criteria for a 50 percent rating.  Overall, the evidence of 
record shows the Veteran's symptoms are moderate in nature, 
warranting a 50 percent disability evaluation.  

The Board points out the Veteran's consistent GAF scores ranging 
from 50 to 60, which reflect moderate symptoms of PTSD and, thus, 
which more closely approximate a 50 percent disability rating.  
See DSM-IV at 46-47.  Therefore, the Board concludes that a 
rating of 50 percent, but no higher, is warranted for the 
Veteran's PTSD throughout the entire appeal period.

In denying the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater level of 
compensation on an extraschedular basis. Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's PTSD symptoms with 
the established criteria found in the rating schedule for that 
disability shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology, as discussed 
above.  As noted above, the 2008 VA examiner found no evidence of 
total social or occupational impairment as a result of service-
connected PTSD.  Thus, as previously discussed herein, the 
evidence of record does not support the assignment of a rating in 
excess of the 50 percent evaluation awarded by this decision for 
the Veteran's PTSD under the applicable schedular criteria.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms." The 
record does not show that the Veteran has required frequent 
hospitalizations for his disability.  Indeed, it does not appear 
from the record that he has been hospitalized at all for that 
disability.  There is no evidence in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.


ORDER

Entitlement to a 50 percent disability evaluation for PTSD, for 
the entire period on appeal, is granted subject to the laws and 
regulations governing the payment of monetary benefits. 


REMAND

Although further delay is regrettable, additional development is 
necessary in order to adjudicate the remaining claims.

With regard to the Veteran's service connection claim, he 
contends that his diagnosis of squamous cell carcinoma of the 
tonsil is related to harmful exposure to herbicides, while 
serving in the Republic of Vietnam.  In this regard, the Board 
notes that service personnel records confirm the Veteran's 
service in the Republic of Vietnam from 1968 to 1969.  Thus, his 
in-service exposure to herbicides is conceded.  

Additionally, the Board notes a history of a diagnosis of, and 
treatment for, squamous cell carcinoma of the tonsil since August 
2005, when the Veteran underwent a right modified radical neck 
dissection surgery.  Oncology records indicate the Veteran was a 
long time smoker averaging one pack per day for 40 years.

The Board acknowledges the receipt of multiple private medical 
opinions relating the Veteran's tonsil cancer to exposure to 
herbicides in service.  See July 2003, July 2006, and November 
2006 medical opinions.  In essence, the letters state that the 
Veteran's tonsil cancer should fall under the category of 
presumptive conditions resulting from herbicide exposure.  More 
specifically, the examiners opine that the Veteran's cancer 
should be considered a respiratory cancer, like cancer of the 
lung, bronchus, larynx, or trachea, because it is part of the 
aerodigestive tract.  Additionally, the opinions identify a 
direct, causal relationship between herbicide exposure and tonsil 
cancer, proclaiming that the tonsil is a likely sight for 
trapping carcinogens associated with Agent Orange.

Unfortunately, the Board finds that these medical opinions 
insufficient to support the grant of service connection for 
cancer of the tonsil alone.  Specifically, with regard to 
presumptive disorders, the Veteran's tonsil cancer simply is not 
one of them.  Presumptive disorders include chloracne or other 
acneform disease consistent with AL amyloidosis; chloracne; type 
2 diabetes; Hodgkin's disease; chronic lymphocytic leukemia 
(CLL); multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e); see also 72 Fed. Reg. 21258-60 (May 7, 
2009).  

Moreover, VA has determined that a presumption of service 
connection based on exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for: 
hepatobiliary cancers; oral, nasal, and pharyngeal cancer; bone 
and joint cancer; skin cancers (melanoma, basal, and squamous 
cell); breast cancer; female reproductive system cancer (cervix, 
uterus, ovary); testicular cancer; urinary bladder cancer; renal 
cancer; leukemia (other than chronic lymphocytic leukemia); 
abnormal sperm characteristics and infertility; spontaneous 
abortion; neonatal or infant death and stillbirth in offspring of 
exposed individuals; low birth weight in offspring of exposed 
individuals; birth defects (other than spina bifida) in offspring 
of exposed individuals; childhood cancer (including acute 
myelogenous leukemia) in offspring of exposed individuals; 
neurobehavioral disorders (cognitive and neuropsychiatric); 
movement disorders, including Parkinson's disease and amyotrophic 
lateral sclerosis; chronic peripheral nervous system disorders; 
respiratory disorders; gastrointestinal, metabolic, and digestive 
disorders (changes in liver enzymes, lipid abnormalities, 
ulcers); immune system disorders (immune suppression, 
autoimmunity); circulatory disorders; endometriosis; and effects 
of thyroid homeostasis; gastrointestinal tumors (esophagus, 
stomach, pancreas, colon, rectum); and brain tumors, or any other 
disability not specified.  See Notice, 72 Fed. Reg. 32395-407 
(June 12, 2007).

Based on the medical evidence of record, the Board finds that the 
Veteran's cancer of the tonsil does not fall within the category 
of presumptive diseases set forth in 38 C.F.R. § 3.309(e).  In 
this regard, the Veteran's cancer is not defined as a respiratory 
cancer, to include cancer of the lung, bronchus, larynx, or 
trachea.  Moreover, as reported in the Federal Register, VA has 
specifically considered oral, pharyngeal, and squamous cell skin 
cancers and found the credible evidence is against an association 
between herbicide exposure and such cancers.  As the Veteran's 
diagnosed disability is not among the diseases recognized under 
38 C.F.R. § 3.309(e), as diseases associated with exposure to 
certain herbicide agents, presumptive service connection on the 
basis of herbicide exposure is not warranted.  Therefore, service 
connection cannot be granted on a presumptive basis.  

However, the Board must also consider the Veteran's claim on a 
direct basis.  In this regard, and as previously stated herein, 
the Board finds the private positive medical opinions of record 
are not sufficient alone to support the grant of service 
connection for this disability.  None of the medical opinions 
discussed or considered the Veteran's 40 year smoking history.  
Indeed, the July 2003 letter incorrectly stated that the Veteran 
had never smoked.  Further, the opinions reference general 
medical literature without providing specific treatises or 
citations, and none provided solid rationale in light of the 
evidence of record.  

Significantly, however, the Board also notes that no VA medical 
opinion has been provided regarding a relationship, if any, 
between the Veteran's diagnosis of squamous cell carcinoma of the 
tonsil and his conceded in-service exposure to herbicides in 
service.  In this regard, the Board notes that VA's duty to 
assist includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  An examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an event, 
injury or disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4) (2009).  

As this case presents certain medical questions which cannot be 
answered by the Board, a VA examination must be conducted.  See 
Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  In this regard, the evidence shows 
the Veteran has a current diagnosis of tonsil cancer and was 
exposed to herbicides in service, but also has a 40 year smoking 
history.  Additionally, no probative nexus opinion has been 
provided regarding the etiology of the Veteran's tonsil cancer.  
Also, he has not been afforded a VA examination in connection 
with his claim.  Thus, a VA examination is necessary.  See 
38 C.F.R. § 3.159(c)(4); see also Colvin, supra.

Additionally, the Board notes that a claim of entitlement to a 
TDIU has been raised by the record.  Currently, the Veteran is 
unemployed and treatment records from March 2006 and October 2007 
indicate that the Veteran is unable to work, possibly due to his 
service-connected disabilities.  

Although the issue of TDIU has not adjudicated by the RO, the 
Board does have jurisdiction to consider the matter.  
Specifically, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
United States Court of Appeals for Veterans Claims (Court) held 
that a TDIU claim is part of an increased rating claim when such 
claim is raised by the record.  The Court essentially stated that 
a request for total disability rating, whether expressly raised 
by a veteran or reasonably raised by the record, is not a 
separate claim for benefits, but rather involves an attempt to 
obtain an appropriate rating for a disability as part of a claim 
for increased compensation.  Id. at 453-54.  

Here, evidence of record, including the Veteran's own assertions, 
has raised the issue of entitlement to a TDIU.  Thus, the Board 
concludes that it does have jurisdiction over the issue of the 
Veteran's entitlement to TDIU.  See Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not 
required in cases where an informal claim for TDIU has been 
reasonably raised) & VAOPGCPREC 12-2001 (July 6, 2001) (further 
expansion on the concept of when an informal claim for TDIU has 
been submitted).  

In this regard, the Board notes that the Veteran has not been 
issued a VCAA notice-complying letter.  This deficiency should be 
corrected on remand.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Thus, in light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision of 
the Board that further development is necessary prior to 
appellate review.  Accordingly, the case is REMANDED for the 
following action:

1.  Provide the Veteran with a VCAA 
notice-complying letter pertaining to the 
issue of entitlement to a TDIU.  

2.  Then, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his squamous cell carcinoma of 
the tonsil.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated tests should be 
performed.  If the Veteran is unable to 
report for the examination, refer his 
claims folder to an appropriate 
physician for review and for the 
following opinion.

The examiner should be requested to express 
an opinion as to whether it is more 
likely, less likely, or as likely as 
not that the Veteran's squamous cell 
carcinoma of the tonsil is related to 
service, to include his conceded 
exposure to herbicides.  In particular, 
the examiner should take into account the 
Veteran's conceded in-service exposure to 
herbicides (during his active duty in the 
Republic of Vietnam), his 40-year smoking 
history, and his pertinent medical history.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is less than 
50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner should provide a thorough and 
complete rationale for all opinions provided 
in the examination report.  

3.  Following completion of the foregoing, 
the RO/AMC must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the RO 
should determine whether the examiner has 
responded to all questions posed.  If not, 
the report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2009).

4.  After the requested development has 
been completed, the RO/AMC should 
readjudicate the issues remaining on 
appeal:  entitlement to service connection 
for squamous cell carcinoma of the tonsil, 
to include as due to herbicide exposure, 
and entitlement to a TDIU.  If any of the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto. 

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


